DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 SEP 2021 has been entered.

Response to Amendment
Examiner notes the amendment filed 20 SEP 2021.  The amendment has been entered.
Claims 14-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 17 JUN 2020.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
For the purposes of examination, Examiner is using the following interpretations for the terms listed below:
The term “laser generating means” is not structurally defined in the specification.  Therefore, any device which generates a laser is held to read on this term.
The term “image capturing means” is related to a digital camera at PG 0070 of the specification, and specific digital camera types are recited at PG 0072.  Examiner holds that CCD or CMOS-based digital cameras are the recited structure commensurate with “image capturing means” in Claim 1.
The term “data processing module” is held to invoke 112(f) as “module” appears to be a nonce word.  See MPEP 2181(I)A; “module for” is identified as a potential non-structural generic placeholder that may invoke 35 U.S.C. 112(f).  Upon analysis of the specification, no specific hardware structure or software algorithm related to data processing is disclosed in the specification.  Therefore, any device capable of receiving and processing data otherwise commensurate with the type of data being generated is held to read on this term.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-5, 8, and 10-13 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph.  Claim 1 purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim.  The terms which give rise to this rejection are “laser generating means” and “data processing module” in Claim 1.  The dependent claims do not correct this deficiency and are therefore also rejected on the same basis.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-5, 8, and 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 depends from Claim 3; Claim 5 depends from Claim 4 which depends from Claim 3.  Claim 3 has been canceled in the most recent amendment; therefore, the scope of Claims 4 and 5 is unclear.  In the interest of compact prosecution, as the subject matter formerly disclosed in Claim 3 has been amended into Claim 1, Examiner will treat Claim 4 as depending from Claim 1 for purposes of examination in this Office Action.
Claim 8 states that the image capturing means is preferably one of the recited types of digital cameras.  The word “preferably” renders the scope of the claims unclear since it is ambiguous whether the recited types of digital camera are required or not.  In view of the 112(f) analysis above, Examiner will consider CCD or CMOS based digital cameras to read on Claim 8.
Claims 2, 5, and 11-13 individually comprise grammatical errors which render the intended scope of the claim unclear.
It is unclear from Claim 2 which element(s) of the system are to comprise the claimed lenses.
It is unclear from Claim 5 which element(s) of the system are to comprise the claimed lenses.
It is unclear from Claim 11 which element(s) of the system are to facilitate the monitoring and measuring.
It is unclear from Claim 12 which element(s) of the system are to provide the claimed information.
It is unclear from Claim 13 which element(s) of the system are to comprise the recited optical elements.
For the purposes of examination, each of the listed claims will be considered met if the recited claim elements are present anywhere in the measurement and analysis system.
In Claim 1:  Claim limitations “laser generating means” and “data processing module” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs either of these functions in the claim.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  Claims 2, 4-5, 8, and 10-13 depend from Claim 1 and do not address either of these deficiencies; therefore, they are rejected on the same basis.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Examiner suggests that “at least one collimated laser beam” and “at least one data processor” would remove the “means for” presumption in Claim 1 for the related terms.  This wording is only an example; other amendments may address the “means for” presumption.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Greenaway ‘568 (WO 2006/027568, previously of record in the application) in view of Cartlidge ‘636 (U.S. Patent 7,132,636) and Boruah (“Zonal wavefront sensing using an array of gratings”, B. R. Boruah, OPTICS LETTERS Vol. 35, No. 2, January 15th 2010, pages 202-204; accessed online 18 APR 2022; printout attached)
Claim 1 - Greenaway ‘568 discloses a system for real-time monitoring of surface profile and thickness measurement simultaneously of at least one thin film grown on a substrate in a thin film deposition unit (Abstract, embodiments comprising a wavefront sensor allow for both thickness and topography measurements; see also Page 9 Line 27 – Page 10 Line 2, thickness and topography are calculated), said system comprising:
at least one laser generating means to generate at least one laser beam (Page 15 Lines 18-19, laser source 2 is mapped to the laser generating means; small point light source is mapped to the laser beam), said laser beam incident on at least one substrate in said thin film deposition unit and thereby reflect said laser beam (Page 15 Lines 24-26; thin film sample 3 at Page 13 Lines 19-20 is mapped to the substrate; Page 15 Lines 24-35, the small point light source reflects off of the surfaces of the thin film);
a grating array based wavefront sensor (Page 15 Line 26, wavefront sensor 9 is mapped to the wavefront sensor; the wavefront sensor is disclosed as containing a diffraction grating at Page 26 Line 2; the sensor process is described more fully at Page 16 Line 26 – Page 19 Line 19; see also Page 25 Line 31 – Page 26 Line 10) having grating elements with user-defined spatial frequencies (previous citation; the individual diffractive components of the grating are assembled according to a desired spatial frequency of operation) to receive said reflected laser beam reflected by the substrate as an incident beam and thereby reflect at least one diffracted beam of at least one desired order (Page 26 Lines 2-3, three spots generated from each input beam), said diffracted beam isolated by an iris diaphragm (Page 16 Lines 5-14, variable iris mapped to iris diaphragm; the diffracted beams form separate focal spots and are therefore isolated from each other);
at least two lenses to receive said diffracted beam and generate an array of focal spots at one or more position (Page 15 Line 26, second imaging lens 8; Page 17 Line 1, wavefront sensor comprises a lens);
at least one image capturing means to capture the image of said focal spots corresponding to said position of the said focal spots (Page 17 Line 3, CMOS camera 14);
at least one data processing module adapted to receive the said image from said image capturing means (Page 18 Line 32 – Page 19 Line 9; see also Page 24 Line 15, signal processor 10) and configured to:
measure at least one wavefront of said incident beam reflected by the substrate at one or more instants of time from said focal spot positions corresponding to at least one relative position of said array of focal spot before deposition and at any subsequent instants after deposition (Page 24 Lines 6 – 34); and3Serial No. Not Yet AssignedDocket No. 11336.0273FPWO
generate at least one information corresponding to said surface profile and said thickness measurement simultaneously based on said wavefront measured (Page 24 Line 32, Page 25 Line 14).
Greenaway ‘568 does not expressly teach that the iris diagram is positioned between two lenses.  As discussed above, Greenaway ‘568 generally teaches incorporation of an iris diaphragm as part of the device (Page 16 Lines 5-14) but does not expressly disclose it in tandem between two lenses as a single optical unit.  Cartlidge ‘636 is drawn to optical imaging systems (Abstract, e.g. Figure 10, Column 17 Line 28 – Column 18 Line 33) and teaches that the use of a variable iris diaphragm (Column 18 Lines 15-20, variable aperture 980 as a Thorlabs iris diaphragm) is used to mitigate light scattering effects in the optical path.  The device is shown between two lenses (Figure 10, collector and condenser lenses) as part of an integrated lighting module (Column 17 Lines 65-67, sub-stage lighting module).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Greenaway ‘568 to use the recited lens and diaphragm structure of Cartlidge ‘636 to illuminate the target substrate, as Greenaway ‘568 wants to use a light source to illuminate a substrate surface and Cartlidge ‘636 teaches a structure by which a light source may be used to illuminate a substrate and advantageously reduce effects of light-scattering in the illumination beam.  By reducing light-scattered beams from the illumination beam, the iris diaphragm serves to isolate the diffracted beams after reflection from the surface from the stray light-scattered beams from the light source.
Greenaway ‘568 / Cartlidge ‘636 does not expressly disclose the particulars of isolation or generation of the array of focal spots as claimed in the third limitation of Claim 1; Greenaway ‘568 further does not expressly teach or suggest the newly added eighth and ninth limitations of Claim 1.  Examiner notes that Greenaway ‘568 discloses a configurable and controllable light modulator generally (Page 16 Line 34 – Page 17 Line 5, specifically Page 17 Lines 3-5).  Boruah is expressly drawn to zonal wavefront sensing using an array of gratings (Title).  The process uses a liquid crystal spatial-light modulator (LCSLM) (202, bridging columns; 204 first full paragraph) to provide a grating array of defined spatial frequencies (bridging 202-203) which generates an array of focal spots (Figure 2, page 203) (Examiner notes that a row of focal spots is an Nx1 array of focal spots, where N is the number of detected spots).  The grating array is generated on a reconfigurable and controllable light modulator (203, first full paragraph right column; gratings can be increased to provide higher diffraction order to eliminate focal spot overlap; bridging 203-204, grating array written on 2d pixel array with individual pixel transmissions of 0 or 1) capable of dynamic switching between grating patterns or to a single grating (as previous) or a hologram (204 first full paragraph, LCSLM can also work as a binary transmission hologram) to allow analysis of the flatness of the substrate surface (204 generally).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Greenaway ‘568 / Cartlidge ‘636 to replace the diffraction grating of the Shack-Hartmann wavefront sensor with the LCSLM arrangement of Boruah, as Greenaway ‘568 wants to measure the optical roughness of a substrate and Boruah teaches that the LCSLM scheme disclosed therein advantageously improves over the traditional diffraction gratings of Shack-Hartmann wavefront sensors.  The measurement necessarily happens at least locally.
Regarding the limitations regarding global monitoring and measurement when the measured area over the substrate is larger than the deposition area, Examiner notes Applicant’s support for this limitation at e.g. PG 0062 of the specification as presented.  PG 0062 teaches implementation of e.g. a single grating or a hologram such that the corresponding focal spot can be monitored; the size and shape of the focal spot can be used to provide global information of thickness variation.  The LCSLM of Boruah possesses the capability to operate as a multiplicity of gratings (e.g. 202-203, 4x4 array), as a single grating (202-203, NxN array of focal spots where N is not limited to being greater than 1), or a hologram (204, LCSLM working as a binary hologram) and therefore is held prima facie to possess the claimed capabilities, as said LCSLM has the same operating modes as those which are disclosed by Applicant as being responsible for the claimed results.
Claim 4 – Greenaway ‘568 / Cartlidge ‘636 / Boruah renders obvious the system as claimed in claim 3 [Examiner’s note – treated as dependent from claim 1 for examination purposes in this action], wherein said light modulator is an amplitude or phase mask that is implemented using at least one selected from liquid crystal spatial light modulator (LCSLM) or spatial light modulators (SLM) (Boruah 203-204, LCSLM where each pixel has an individual transmittance of 0 or 1 which is commensurate with a pixelated phase mask).  
Claim 10 – Greenaway ‘568 / Cartlidge ‘636 / Boruah renders obvious the system as claimed in claim 1, wherein, said information communicated to at least one digital system for real-time monitoring of said surface profile and thickness measurement of said thin films (Greenaway ‘568 Page 15 Lines 29-32, signal processor 10).  
Claim 12 – Greenaway ‘568 / Cartlidge ‘636 / Boruah renders obvious the system as claimed in claim 1, provides said information with respect to said surface profile in terms of magnitudes of the aberration modes corresponding to an orthogonal basis function (Boruah at 203, Figures 2a-2c; Figures 2b and 2c in particular show the effect of diffraction order on the focal spot array of an aberrated wave front; the phase profile of the incident beam is based on x and y which are orthogonal to each other in the shown grating, and therefore the phase profile is an orthogonal basis function).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Greenaway ‘568 / Cartlidge ‘636 / Boruah as applied to Claim 1 above, and further in view of Heidmann ‘661 (U.S. PGPub 2015/0235661).
Claim 2 - Greenaway ‘568 / Cartlidge ‘636 / Boruah renders obvious the system as claimed in claim 1, but does not teach or suggest that it comprises at least two lenses to expand and collimate said laser beam before being incident on said substrate (the system of Cartlidge ‘636 does not discuss collimation).  Heidmann ‘661 is drawn to optical metrology of thin films (e.g. PG 0002, 0006, PG 0044) and further teaches that optical metrology systems may use collimator systems which expand and collimate source radiation prior to being focused onto the substrate (PG 0046).  It is noted that Greenaway ‘568 uses microscope optics as focusing means for the light source as disclosed at Page 15 Lines 20-22; Heidmann ‘661 teaches that microscope optics with its discussed optical arrangement are also known as suitable light focusing means (PG 0046).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Greenaway ‘568 / Cartlidge ‘636 / Boruah to use the collimator means of Heidmann ‘661 to introduce light into the system for measurement, as Greenaway ‘568 / Cartlidge ‘636 / Boruah wants to use light focusing means to perform optical metrology of substrates and Heidmann ‘661 teaches that collimation optics are known to be suitable light focusing means for performing optical metrology of substrates.  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Greenaway ‘568 / Cartlidge ‘636 / Boruah as applied to Claim 4 above, and further in view of Fuchs ‘198 (U.S. Patent 6,795,198).
Claim 5 – Greenaway ‘568 / Cartlidge ‘636 / Boruah renders obvious the system as claimed in claim 4, but does not further teach or suggest that it comprises a combination of at least two lenses positioned between said substrate and said amplitude or phase mask to conjugate the substrate plane and phase mask plane.  Fuchs ‘198 is drawn to optical measurements of thin films (Abstract) and teaches that using a pair of optical lenses between a substrate to be measured and a phase mask is a known way to direct and control the path of laser light in a system designed to measure e.g. refractive index of a deposited layer (Figure 4 element 70, Column 7 Line 52 – Column 8 Line 25).  Examiner notes that Greenaway ‘568 also incorporates a lens element between the substrate and the phase mask plane (Figure 1 Element 8).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Greenaway ‘568 / Cartlidge ‘636 / Boruah to include multiple imaging elements between the substrate and the phase mask as suggested by Fuchs ‘198, as Greenaway ‘568 / Cartlidge ‘636 / Boruah wants to optically direct laser radiation between a substrate and a spatial light modulator comprising a phase mask and Fuchs ‘198 teaches that multiple lens optical systems are known to be suitable for transmitting laser radiation between a substrate and a phase mask.  The lenses are transmitting the light pattern of the phase mask to the substrate, thus conjugating the phase mask and substrate planes.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Greenaway ‘568 / Cartlidge ‘636 / Boruah as applied to Claim 1 above, and further in view of Pathak (Pathak et al, “High-speed zonal wavefront sensing”, Proc. SPIE 8557, Optical Design and Testing V, 85570A (26 NOV 2012); doi: 10.1117/12.999893; accessed online 27 APR 2022; printout attached).
Claim 8 – Greenaway ‘568 / Cartlidge ‘636 / Boruah renders obvious the system as claimed in claim 1 wherein said image capturing means is preferably a digital camera selected from charge-coupled devices (CCD) or complementary metal-oxide semiconductor (CMOS) based camera (Greenaway ‘568 Page 17 Line 3, CMOS camera 14; alternatively Boruah 204, CCD camera).  Boruah further teaches a reconfigurable grating array which allows for any desired presentation of arrays of focal spots (202-203, arrangement of focal spots in a number of lines from 2 to N2/2.  However, this capability is not correlated to frame rates of the recording device.  Pathak discusses generally the use of zonal wavefront sensors broadly commensurate with those discussed in Boruah (Pathak bridging pages 1-2) and expressly states that reducing the number of active rows in the output increases the wavefront sensing frame rate (Page 5, Conclusion).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Greenaway ‘568 / Cartlidge ‘636 / Boruah to produce an array with a minimum number of rows of focal spots as suggested by Pathak, as Boruah teaches that its wavefront sensor can present a focal array containing a desired number of rows and Pathak teaches that minimizing the number of rows generated by the wavefront sensor desirably and advantageously increases the operational frame rate of the camera.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Greenaway ‘568 / Cartlidge ‘636 / Boruah as applied to Claim 1 above, and further in view of Halliyal ‘493 (U.S. PGPub 2002/0142493).
Claim 11 – Greenaway ‘568 / Cartlidge ‘636 / Boruah renders obvious the system as claimed in claim 1, but does not teach or suggest that it facilitates in-situ monitoring and measuring of said thin films thickness and said surface profile during deposition in a Pulsed Laser Deposition System (PLD).  Halliyal ‘493 teaches that in-situ film thickness monitoring systems are known to be desirably used in pulsed laser deposition (PLD) film growth systems (e.g. PG 0035) and that the measurement systems may comprise optical interference techniques (PG 0029).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Greenaway ‘568 / Cartlidge ‘636 / Boruah to use it to monitor deposition in a PLD system, as Greenaway ‘568 / Cartlidge ‘636 / Boruah wants to monitor film thickness in situ by optical interference methods and Halliyal ‘493 teaches that optical interference film thickness measurement methods can be desirably used to monitor film growth in PLD systems.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Greenaway ‘568 / Cartlidge ‘636 / Boruah as applied to Claim 1 above, and further in view of Hsu ‘916 (U.S. PGPub 2009/0033916).
Claim 13 – Greenaway ‘568 / Cartlidge ‘636 / Boruah renders obvious the system as claimed in claim 1, but does not teach or suggest that it comprises an arrangement of at least one first beam splitter, at least two mirrors and at least one second beam splitter to produce a replica of said laser beam prior to being incident on said substrate in said thin film deposition unit and thereby allows measurement of said surface profile of said substrate in an event wherein said surface is uneven.  Greenaway ‘568 expressly considers the use of multiple sets of optics for its measurement techniques (Page 23 Line 31 – Page 24 Line 4).  Hsu ‘916 is drawn to a system and method for measuring optical interferences (Abstract).  PG 0089 as relates to Figure 9 discloses a system comprising at least four beam splitters, which simultaneously serve as mirrors since part of the beam is transmitted and part of the bean is reflected.  The beam splitter 54 generates two laser beams before either laser beam interacts with the substrate.  Hsu ‘916 teaches that this arrangement advantageously allows for determination of multiple optical parameters of the substrate in a single measurement (PG 0089, inclusive of thickness and refractive index); these parameters are desirably measured in Greenaway ‘568 as well (Page 24 Line 34 – Page 25 Line 3).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Greenaway ‘568 / Cartlidge ‘636 / Boruah to incorporate optics of the type disclosed in Hsu ‘916 to generate multiple laser beams for analyzing the substrate, as Greenaway ‘568 / Cartlidge ‘636 / Boruah wants to perform optical metrology to determine the refractive index and thickness of a deposited thin film and Hsu ‘916 teaches an optics arrangement which can be used to suitably measure refractive index and thickness of a deposited thin film.

Response to Arguments
Certain of Applicant’s arguments, see Remarks, filed 20 SEP 2021, with respect to the rejection(s) of claim(s) 1 and certain dependents under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Boruah.
Applicant argues, and Examiner agrees, that Greenaway ‘568 does not teach or suggest every limitation of Claim 1 and certain dependents as amended.  Therefore, Examiner withdraws the previous 102 rejections under Greenaway ‘568.  However, upon further search and consideration, Examiner applies Cartlidge ‘636 and Boruah in combination with Greenaway ‘568 to render Claim 1 obvious as described above.
The remainder of Applicant's arguments filed 20 SEP 2021 have been fully considered but they are not persuasive.
Applicant argues (Page 11) that multiple wavefront sensors are essential for Greenaway ‘568 but not for Claim 1 as amended.  Examiner notes that Claim 1 as amended is presented in “comprising” language; therefore, while one wavefront sensor is required to meet Claim 1, more are not prohibited.
Applicant argues (Page 11) that Greenaway ‘568 does not disclose dynamic switching of the grating array.  Examiner notes that Boruah is relied upon for this feature.
Applicant argues (Pages 12-13) that for dependent claims requiring additional references, the additional references do not remedy the asserted deficiencies of Greenaway ‘568.  Examiner respectfully maintains that the asserted deficiencies are properly taught by either Greenaway ‘568, Cartlidge ‘636, or Boruah as discussed above, and therefore the other additional references are not required to address them further.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MILLER whose telephone number is (571)270-1861. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL G MILLER/             Examiner, Art Unit 1712                                                                                                                                                                                           
/MICHAEL B CLEVELAND/             Supervisory Patent Examiner, Art Unit 1712